Case 2:20-cv-00064-JRG Document 7 Filed 03/10/20 Page 1of1PagelD#: 61
AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Eastern District of Texas

Case Number: 2:20-CV-00064-JRG

Plaintiff:
Vista Peak Ventures, LLC

Vs.

Defendant:
Fujifilm Holdings Corporation and Fujifilm Corporation

State of New York, County of Albany)ss.:

Received by Special Delivery Service Inc., to be served on Fujifilm Holdings Corporation c/o Fujifilm North
America Corporation, C/O Corporation Service Company, 80 State Street, Albany, NY 12207.

|, James Boland, being duly sworn, depose and say that on the 6th day of March, 2020 at 2:35 pm, |:

Served the within named CORPORATION by delivering a true copy of the Summons in a Civil Action, Piaintiff's
Complaint for Patent Infringement, Civil Cover Sheet and Plaintiff's Corporate Disclosure Statement to

Cathy Kreiger-Jewell as Litigation Management Specialist of Corporation Service Company as Registered Agent
of the within named corporation, in compliance with state statutes.

Description of Person Served: Age: 60, Sex: F, Race/Skin Color: White, Height: 5'1", Weight: 110, Hair: Gray,
Glasses: Y

lam over the age of 18 and have no interest in the above action,

  

——,
) 4

James Boland
Process Server

 
    

Subscribed and Sworn to e)me on the 10th day

of March, 2020 by the.affiant who is personally known Special Delivery Service Inc.,
to me. 5470 L.B.J. Freeway

Dallas, TX 75240

(214) 866-3203

 

NOTARY PUBLIC

Our Job Serial Number: 2020000843
PATRICIA A. BURKE

NOTARY PUBLIC-STATE OF NEW YORK :
Ne, 01B8UAG22372 AOIN

muailfiect In Aloany County Copyright © 1992-2009 Database Services, Inc. - Process Server's Toolbox V6.3x

 

oiigs Fepruary 20,

ee Cate
